The plaintiff in error, hereinafter called the defendant, was tried in the district court of Kay county, on a charge of murder, and convicted of manslaughter in the first degree, and sentenced to imprisonment in the state penitentiary for a term of 60 years, from which judgment the defendant has appealed.
In the information the offense is alleged to have been committed on the 1st day of February, 1929. A petition in error, with case-made attached, was filed in this court on October 21, 1929. No brief has been filed by the defendant in support of his assignments of error; yet, notwithstanding *Page 304 
the failure to brief the assignments, we have read the record with care to ascertain if the court followed the law in the admission and rejection of the evidence and its instructions to the jury.
The record discloses that the defendant went to his home, where his wife and a number of other parties were, and got into an argument with his wife about some casings which he claims he left at the place, and the wife insisted she knew nothing about them and had not disposed of them; the argument became heated, and the defendant drew his pistol and shot his wife, Marie Magill, to death.
The testimony on behalf of the defendant attempts to show that the shooting was an accident.
The instructions, when taken in their entirety, correctly stated the law as applied to the facts in the case. From an examination of the record we find there were no substantial or prejudicial errors committed by the trial court. The defendant was accorded a fair and impartial trial.
The judgment is affirmed.
CHAPPELL, J., concurs. EDWARDS, J., not participating.